Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
During the interview on 03/30/2021, Applicant and examiner agreed to amend the independent claims as written below, and to cancel claims 6 and 8. The examiner’s amendments are bolded.

Claim 1:
A method for assisting in the driving of a motor vehicle on a fast road with carriageways separated by a safety rail comprising: 
detecting the presence of and modelling the safety rail from measurements performed continuously by at least one laser scanner sensor mounted on the motor vehicle, comprising determining a confidence index associated with the detection by the laser scanner sensor; 
activating an automatic driving mode when said confidence index is above a confidence threshold for at least a predefined time corresponding to a minimum rolling distance travelled by the motor vehicle; 
maintaining said automatic driving mode as long as a current confidence index associated with the detection is above said confidence threshold; deactivating said automatic driving mode when the current confidence index passes below said confidence threshold; and 
estimating a density of traffic in front of the motor vehicle from images captured by a camera embedded on said motor vehicle, wherein said confidence index is negatively correlated to the density of traffic, and 
wherein after the activating of said automatic driving mode, said current confidence index, which is taken into account in deactivating and maintaining said automatic driving model is a function of a combination of the confidence index associated with the detection of the presence of the safety rail and of the estimated traffic density,
wherein the current confidence index is calculated as a sum of the confidence index and the estimated traffic density.

Claim 4:
A system for assisting in the driving of a motor vehicle on a fast road with carriageways separated by a safety rail, the system comprising: 
a laser scanner sensor; and 
a camera embedded on said motor vehicle, said system being configured to: 
detect the presence of and modelling the safety rail from measurements performed continuously by at least said laser scanner sensor, comprising the determination of a confidence index associated with the detection by the laser scanner; 
activate an automatic driving mode when said confidence index is above a confidence threshold for at least a predefined time corresponding to a minimum rolling distance travelled by the motor vehicle; 
maintain said automatic driving mode as long as a current confidence index associated with the detection is above said confidence threshold; 
deactivate said automatic driving mode when the current confidence index passes below said confidence threshold; and 
estimate a density of traffic in front of the motor vehicle from images captured by said camera, wherein said confidence index is negatively correlated to the density of traffic, and 
wherein, after activation of said automatic driving mode, said current confidence index, which is taken into account in the deactivating and maintaining of said automatic driving mode, is a function of a sum of the confidence index associated with the detection of the presence of the safety rail and of the estimated traffic density,
wherein the current confidence index is calculated as a sum of the confidence index and the estimated traffic density.

Claims 6 and 8 are canceled.

Reasons for Allowance
Independent claims 1 and 4 are considered allowable.
The following is an examiner’s statement of reasons for allowance:
Aspects of the claimed invention are known to one of ordinary skill in the art, especially regarding the detection and modeling of safety rails (such as Ikeda, US20020183906A1). While confidence index or certainty of measurement values is well known in the art (such as Song, US20170045362A1, paragraph 0021, Wendel US9779314B1, column 10 lines 42-45, and Grunert, DE102013006793A1, paragraph 0018), one of ordinary skill in the art, before the effective filing date of the claimed invention, would not consider, nor would it be obvious, to determine that “the current confidence index is calculated as a sum of the confidence index and the estimated traffic density”. Specifically, summing the confidence index (expressed as a decimal between 0 and 1) and an estimated traffic density to determine a new confidence index is a unique way to determine a confidence score. Thus, independent claims 1 and 4 are allowable.
By at least their nature on allowable subject matter, dependent claims 2-3, 5 and 7 are also considered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662